On behalf of the United Arab Emirates, it gives me great pleasure to extend to Ambassador de Piniés ray heartfelt congratulations on his election as President of the United Nations General Assembly at its fortieth session. Throughout his association with the Organization he has made a considerable contribution, which has had an immense effect in strengthening this international institution, we are also confident that his long experience will guarantee the success of the proceedings at this session. For our part, my congratulations assume a special significance because he is a national of Spain, a great country with which we have had good relations based on historical and cultural ties,
I also take pleasure in expressing sincere thanks and gratitude to his predecessor, Mr. Paul Lusaka, for his presidency of the last session, which was characterized by competence and thorough organization.
I also take this opportunity, on behalf of the United Arab Emirates, to reaffirm our confidence in the efforts and good offices of the Secretary-General Mr. Javier Perez de Cuellar, in the fulfillment of the aims and purposes of the United Nations.
The Israeli act of aggression committed against fraternal Tunisia yesterday clearly confirms the aggressive policy pursued by Israel, its aircraft violated the sovereignty of an Arab State, a member of the League of Arab states as well as a Member of this Organization, resulting in the death and wounding of hundreds of innocent civilians. In condemning the Israeli aggression against fraternal Tunisia and the Palestinian people, we are convinced that such an act of aggression would not have taken place had Israel not enjoyed the protective umbrella provided by a super-Power to shield it against the condemnation of the international community. This aggression coincides with the aggression of the racist regime of South Africa against Angola and confirms the theory of racist solidarity between Pretoria and Tel Aviv.
This session is being held in conjunction with the commemoration of the fortieth anniversary of the United Nations. It is an occasion for an evaluation of the progress made by the Organization in the preceding years. The purpose is to enable us to strengthen the prospects of success and to eliminate the causes of failure, and to devise new methods consistent with contemporary international conditions, thereby leading to the achievement of the noble purposes for which this Organization was established.
It is not our wish to indulge in enumerating the accomplishments of the United Nations. Nevertheless we must shed light on some of them. First and foremost, the Organization offers an international framework for peaceful dialog among its Members. Its founders intended it to be used for the settlement of disputes through constructive dialog, far from the threat or use of force} to achieve universality through the achievement of independence by the colonized Territories; and to protect refugees and alleviate human suffering in regions afflicted by famine and other natural catastrophes. As a result, the role of the Organization has developed with the Increase In its Miter ship and the extension of its functions to include assistance to developing and newly independent countries in establishing their institutions and building their economic and social structures. This assistance has been extended through the numerous institutions and progresses established and sponsored by the united Nations. The organization has also saved the world from the scourge of a new world war, and has become the foundation for the new international economic order and a tool to channel collective efforts to deal with international conflicts and eliminate nuclear confrontation.
All those positive achievements must not preclude reference to some of the failures encountered by the united Nations in fulfilling its objectives.
Criticism of its weaknesses and lack of effectiveness is basically due to the frustration some feel at the escalating danger of nuclear war and the failure to implement resolutions adopted by the United Nations. This criticism is valid if viewed from the perspective of causes, but lacks merit if viewed on the basis of objectives. The basic responsibility in our view, lies in the absence of the political will of certain States, particularly the major Powers, and their use of pressure, which prevent this Organization from fulfilling its peaceful, humanitarian role.
The events in our Gulf region emphasize the need for the United Nations to play its part in the settlement of disputes among States by peaceful means. The destructive war between the two Muslim neighbors, Iraq and Iran, has been la progress for a long time, having entered its sixth year, with the loss of thousands of innocent lives and substantial material damage, at the expense of development in both countries. This has been to the detriment of the well-being of the two nations.
From the outset my country has stated its position regarding that war and warned against its detrimental consequences for peace and security in the Gulf region. We have always been and continue to be convinced that the only way to end the war and its destructive effects is by means of peaceful negotiations to settle the problems between the two countries in a manner that will preserve the national rights of both parties. My country has demonstrated its position practically by participating in the efforts to bring an end, once and for all, to this dispute. We are always ready to participate in any serious efforts aimed at the cessation of this bipod-letting conflict. We commend the responsive position taken by our brother Iraq regarding peace initiatives and continue to hope that the Islamic Republic of Iran, too, will find it possible to respond positively to the initiatives aimed at the cessation of the war. He are compelled to emphasize this in the interest of the stability of our region and of averting the dangers of foreign intervention, which could turn the region into an arena of conflict by the super-powers and foreign interests.
In commemorating the fortieth anniversary of the United Nations, we welcome the scores of nations that have succeeded in gaining freedom and establishing their national entities in independent States where they manage their affairs in full freedom, in the interest of progress and the well-being of their peoples, and play their role in the international community through their membership as sovereign States of this organization.
An exception to this is the Arab people of Palestine, who are living through a stage of persecution and displacement, resulting from the denial of their basic right to freedom and self-determination. This has been caused by the uprooting of the Palestinian people from their land, the usurpation of their country, attempts to suppress their national identity and the suspension of the human and cultural role enjoyed by it throughout its history.
The question of Palestine, with its political, social and moral implications, continues to pose a challenge to the human conscience and to test the effectiveness of this Organization which created it. Any review of the developments and consequences of this question inevitably indicates the extent of their responsibility and arrogance that characterize the racist policy which has been adopted by Israel as a pattern for its acts of aggression against the Palestinian people and the Arab States. This is inspired by the colonial aims of the Zionist movement and its reliance on military night drawn from external sources. Everyone is wall aware of the role of some of the big Powers in supporting and consolidating Israeli occupation through the supply of economic, military and technological assistance, in addition to unequivocal political support by impeding the implementation of resolutions adopted by the General Assembly and preventing the Security Council from adopting deterrent measures against the expansionist Israeli policies.
The deteriorating situation in the Middle East is an inevitable and logical consequence of the failure of the international community to deal with the basic problem of putting an end to aggression and compelling the aggressor to cease its aggression.
Events in our area have proved that separate settlements and partial solutions not only are incapable of laying sound foundations but contribute to aggravation and complication of the problem. Thus, ignoring the essence of the problem cannot, in our view, lead to the just and permanent solution to which we, with the other members of the international community, aspire. By this we mean recognition of the legitimate national right of the Palestinian people to regain self-determination and establish its Independent State in Palestine under the leadership cf its legitimate representative, the Palestine Liberation Organization, and through the implementation of General Assembly resolutions calling for the convening of an international conference on peace in the Middle East, under the auspices of the United Nations.
With regard to other issues relating to the situation in the Middle East, the sister State of Lebanon continues to suffer from aggressive Israeli practices on its territory manifested through the occupation of a part of Lebanese territory, in clear violation of the principles of the charter, international law and the relevant resolutions of the Security Council. It is also manifested in fomenting conflicts among the Lebanese parties, while we pay a tribute to the Lebanese resistance for its heroic struggle against the Israeli occupation forces, we appeal to our brothers in Lebanon to settle their disputes and to endeavor to restore stability and sovereignty to Lebanon, we call upon the international community to assist Lebanon in overcoating its ordeal.
The people of southern Africa are subjected to inhuman practices by the racist Pretoria regime, which has recently intensified its terrorist and discriminatory measures against the indigenous population in South Africa and occupied Namibia. The United Nations has adopted a number of resolutions condemning that racist regime and demanding an end to those measures, which violate the human rights of those people and deprive them of their freedom. However, those resolutions have gone unheeded, because of the failure of certain Member States to impose the sanctions provided for in them. This is an infringement of the principles of the Charter and encourages that regime to proceed with its persecution of the native population of southern Africa, in complete defiance of the international will. Those States should join in the international consensus by rejecting the racist practices of the Pretoria regime and complying with international resolutions.
The declaration by Mr. Botha, the head of the racist regime, which unabashedly and arrogantly rejects all changes in the established policy of apartheid, supports our conviction that the only means to end this policy, which constitutes a crime against the rights and dignity of man, lies in the application of Chapter VII of the Charter against the racist regime. We reject the policy of leniency adopted by certain States since the so-called constructive engagement has failed completely to persuade that regime to change its policy.
In condemning the heinous apartheid policy, the united Arab Emirates renews its support for the struggle of the people of southern Africa and the struggle of the Namibian people under the leadership of the South West Africa People's organization (SWAPO). it calls upon the international community to continue its aid to that valiant persecuted people to enable it to regain its usurped rights.
The commemoration of the fortieth anniversary of the United Nations lends special and distinct importance to the question of disarmament, it is highly pertinent to refer to the first paragraph of the preamble of the Charter which calls for saving succeeding generations from the scourge of war. However, the danger of war, in particular nuclear war, is growing day by day. We are hopeful that resumption of the negotiations between the two super-Powers will lead to the laying of the necessary grounds tor arms limitation and disarmament. The achievement of these two objectives and the resultant savings of enormous resources for economic and social development can be effected only in an atmosphere of political stability and mutual confidence, namely, by securing international peace and security. Events and experience have proved that peace cannot be attained through the stockpiling and development of arms.
My country calls once once more for the establishment of nuclear-free zones, in particular in the Middle East. My country reaffirms its support for the United Nations resolution declaring the Indian Ocean a zone of peace We look forward to the convening of a conference on the Indian Ocean during the coming year in order to adopt measures necessary to implement the Declaration and to adhere to it, specifically by the big Powers.
A commitment to the principles of the United Nations Charter and to United Nations resolutions which provide for the right of countries and peoples to self-determination and for respect for their wishes and non-interference in their
domestic affairs is certain to reduce to a large extent the degree of current international tension and consequently to guarantee the security and stability of States, in particular the small and developing ones.
This leads us to refer to the situation in Afghanistan, whose people are suffering from foreign interference and a conflict of alien interests. The united Arab Emirates calls upon all foreign forces to stop such interference and to withdraw foreign troops from Afghanistan's territory.
This applies equally to the situation in Kampuchea, whose people have suffered from foreign interference. The same holds true for the problems in Central America. In this connection we support the formula proposed by the Contadora Group for settling the problems of the countries involved on a regional basis. For our part, we also urge the settlement of the existing dispute between North and South Korea through dialog between them, aimed at eliminating the causes for dispute and realization of their peoples' wishes for reunification.
The Cyprus question presents one of the problems that calls for a continuation by the United Nations of its efforts to reach a final solution.
In this connection we wish to express our appreciation of and support for the accomplishments of the Secretary-General of the United Nations In his efforts to find a solution to the Cyprus question by bringing closer the positions of the two parties to the conflict, which could lead to the conclusion of an early agreement regarding the necessary framework for a just and permanent settlement of the problem. This would guarantee for the island of Cyprus its independence, security, territorial integrity and non-alignment, as well as the legitimate rights of the two communities there.
The issues of economic and social development are as important as the world's political problems. Despite the fact that much has been accomplished in the areas
of economic development and technological progress, there are serious problems that the world continues to face.
The experience of the past 40 years has proved that the basic problem, intrinsic to the nature of the existing economic order, lies in the fact that blind market forces deepen the inequity of opportunities and the unfairness of economic relationships which were originally unequal among the participants in that established order.
Under the prevailing system, the tremendous progress in technological capabilities has led to increasing impediments to economic development instead of lessening its burden. The world development process, instead of leading to an increase in the growth rates and improvement in living standards, is presenting the developing countries with a frightening decline in their levels of growth and standards of living. Furthermore, the developing countries are confronted with mounting external debts, which have reached dangerous levels at a time when their terms of trade are worsening, their export earnings are decreasing and their national revenues are being eroded as a result of the increasing inflation and the fluctuating rates of exchange.
Consequently the capacity of the developing countries to cope with the costs of development, whether economic, social or political, is declining rapidly while those costs are steadily increasing.
This situation is occurring in an atmosphere of an increasing lack of confidence among the participants to the existing economic order and against a background of a marked decline in the spirit of co-operation and commitment, in particular on the part of the developed and industrialized countries, and also of attests to reduce the role of multilateral co-operation agencies.
It is therefore necessary to emphasize that the solution or this problem requires a considerable effort and courage to face the principal and fundamental problems, the most important of which is to end the influence of the market forces on the international economic situation. This can be accomplished by providing an opportunity, seriously and sincerely, for the United Nations system and its various economic bodies to become the avenue for restoring confidence in the capability of international collective forces to reach successful solutions that would guarantee a future development for all peoples, and to save the human race from possible catastrophes that are likely to result from a continuation of the current economic order.
During the past 40 years the United Nations has passed through several experiences ranging from success to failure. Whatever may be our views and positions, reality requires that we state that the United Nations continues to represent the hope and means of the future for saving the world from the scourge of a third world war, for laying the foundations of a world order and for establishing an effective and democratic framework for international participation in formulating resolutions relating to the standards of international conduct.
The power of the United Nations lies in the commitment of its Members to adhere to the Charter, in the achievement of political harmony between East and West, and of economic harmony between North and South. The existence of the United Nations is dictated by the imperative of our survival and the need for continued interaction in this troubled world. Consequently we must endeavor to support the Organization and to enhance its position in order to realize our aspirations for a new world founded on peace and security, based on justice and equality and in which progress and prosperity can be realized.
